DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-34 are pending.
Claims 1 and 5 are currently amended
Claims 6-15, 17-34 are withdrawn as being directed to a non-elected invention, the election having been made on 6/18/2019.
Claims 1-5 and 16 have been examined.

Priority
This application is a 371 of PCT /CN2016/113590 filed on 12/30/2016, which claims foreign priority of CHINA 201511020841.X filed on 12/30/2015 and CHINA 201610523202.3 filed on 07/05/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/19/2021 and 3/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Rejection
The rejection of claims 1, 3-4 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. (PNAS August 12, 2014 111 (32) 11679-11684.) is withdrawn because the reference does not teach R1 as a side chain other than a side chain of the 20 naturally-occurring amino acids or 10-300 non-natural amino acids.
The rejection of claims 1, 3-5 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (PNAS October 23, 2017 104 (43): 16828-16833.) is withdrawn because the reference does not teach R1 as a side chain other than a side chain of the 20 naturally-occurring amino acids or 10-300 non-natural amino acids.
The rejection of claims 1-5, 16, and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (J Pept Sci. 2015 July ; 21(7): 554–560.) is withdrawn because the reference does not teach R1 as a side chain other than a side chain of the 20 naturally-occurring amino acids or 10-300 non-natural amino acids.
The rejection of claims 1-4 and 16 under 35 U.S.C. 103 as being unpatentable over Grabstein et al. (WO 2012/032181 A2) in view of Muir (Annu. Rev. Biochem. 2003. 72:249–289.) because neither reference teaches R1 as a side chain other than a side chain of the 20 naturally-occurring amino acids or 10-300 non-natural amino acids. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
The written description did not adequately provide a representative number of “a side chain other than a side chain of the 20 naturally-occurring amino acids” as claimed. The specification disclosed the side chain R1 for non-natural amino acids of tyrosine, serine, threonine, cysteine, aspartic acid and/or glutamic acid as oligo(ethylene glycol)(polymerization degree: 2-10, such as triethylene glycol, OEG3), phosphate, propenyloxybenzyl ester or allyl triethylene glycol [110, line 6-16]. However, the six referred non-natural amino acids do not represent a non-natural amino acid derived from the remaining 14 natural amino acids. In addition, the limited disclosure of 3 side chain structures for modifying natural amino acids does not represent other side chain structures not disclosed in the specification. Thus, claims 1-2, 4-5, and 16 are rejected for lack of sufficient written description.
The specification failed to describe correlation or relationship between the structure of the non-natural amino acids and their functions. Thus, claims 1-2, 4-5, and 16 are rejected for lack of sufficient written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 103059291 A) in view of Sanna et al. (International Journal of Nanomedicine 2014:9 467–483.) and Wang et al. (Angew. Chem. Int. Ed. 2005; 44: 34-66.).
Claim 1 is drawn to a compound formula (I) as follows:

    PNG
    media_image1.png
    142
    274
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    384
    media_image2.png
    Greyscale
Ding et al. teach the use of a poly-amino acid drug carrier for targeted medicine delivery (p29, Abstract). Ding et al. teach a drug carrier of a poly (γ-oligo-ethylene glycol monomethyl ether-L-glutamate)-polyamino-acid two-block copolymer shown as follows (p3, claim 1; p31, para 2), reading on R1 as a non-natural amino acid side chain of PEG-modified glutamic acid. Ding et al. further teach R2 is a side chain of glycine as hydrogen (p31, para 5, line 2). 
Ding et al. do not explicitly teach a targeting moiety conjugated to the drug carrier.

    PNG
    media_image3.png
    361
    863
    media_image3.png
    Greyscale
Sanna et al. teach the use of active targeting for controlled drug release applications (p472, col 2, Active targeting as a strategy for developing site-directed nanoparticles) with the advantages to improve delivery of therapeutics across biological barriers and compartments; control release of bioactive agents; enhance therapeutic efficacy by selective delivery of therapeutics to biological targets; and perform theranostic functions by combining multimodal imaging and simultaneous diagnosis and therapy into multifunctional nanoplatforms (p468, col 1, para 1) and figure 3 shown above. Sanna et al. teach monoclonal antibodies are the preferred targeting ligands (p474, col 2, monoclonal antibodies). Sanna et al. teach a targeting monoclonal antibody is covalently linked to a drug carrier to generate a targeted 
Ding et al. in view of Sanna et al. do not explicitly teach a process of covalently  conjugating a targeting monoclonal antibody to Ding’s large-sized PEG-poly(glutamic acid) drug carrier via a thiol-containing linker.

    PNG
    media_image4.png
    284
    377
    media_image4.png
    Greyscale
Wang et al. teach a process to ligate synthetic peptides together to make larger proteins via chemical ligation to overcome the size limitation of solid phase peptide synthesis/SPSS (p37, col 1, last para). Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a second peptide 2 comprising an N-terminal Cys residue shown as follows (p38, Fig 3d). Because both Ding’s PEG-poly(amino acid) drug carrier and Sanna’s targeted monoclonal antibody are large proteins not suitable for solid phase peptide synthesis, one of ordinary skill in the art would have been taught and/or motivated to use Wang’s chemical ligation reaction to generate a large fusion protein comprising Sanna’s targeted protein covalently linked to Ding’s drug carrier as (monoclonal antibody)-Cys-(PEG-Glu5-200-Gly5-200) or (PEG-Glu5-200-Gly5-200)-Cys-(monoclonal 
With respect to claim 2, Sanna et al. teach monoclonal antibodies are the preferred targeting ligands (p474, col 2, monoclonal antibodies).

    PNG
    media_image2.png
    244
    384
    media_image2.png
    Greyscale
With respect to claim 3, Ding et al. teach R1 is glutamic acid modified with oligo(ethylene glycol) and the elected species of tris(ethylene glycol)-L-glutamate residue (j=3 and m=100). 
With respect to claim 4, Ding et al. teach R2=H shown as the NH of glutamic acid (p3, claim 1; p31, para 2).
With respect to claim 5, Ding et al. teach the other amino acid polymer linked to glutamic acid as glycine polymer (p3, claim 1; p31, para 2).
One of ordinary skill in the art before the effective filing date would have been taught to combine Ding’s PEG-poly(amino acid) drug carrier with Sanna’s monoclonal antibody because Ding et al. teach the use of a PEG-(poly-amino acid) drug carrier conjugate for targeted medicine delivery (p29, Abstract) and Sanna et al. teach the use of a targeting monoclonal antibody covalently linked to a drug carrier of PEG-poly(aspartic acid) shown in Table 1 (p470) to generate a targeted drug delivery carrier (p476, col 2, para 2).  The combination would have reasonable expectation of success because both references teach targeted therapy for a PEG-(poly-amino acid) drug carrier.
It would be further obvious to combine the teachings (Ding et al. in view of Sanna et al.) with Wang’s teaching of chemical ligation reaction because both Ding’s PEG-poly(amino acid) drug carrier and Sanna’s targeted monoclonal antibody are large proteins not suitable for solid phase peptide synthesis, one of ordinary skill in the art would have been taught and/or motivated 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. in view of Sanna et al. and Wang et al. as applied to claims 1-5 and further in view of Russell-Jones et al. (US 5,449,720).
Claim 16 is drawn to a pharmaceutical composition comprising the compound formula (I) and a pharmaceutically acceptable excipient.
Ding et al. in view of Sanna et al. and Wang et al. teach a targeted PEG-(poly-amino acid) drug carrier conjugate as applied to claims 1-5 above.
Ding et al. in view of Sanna et al. and Wang et al. do not explicitly teach the pharmaceutical composition further comprising a pharmaceutically acceptable excipient.
Russell-Jones et al. teach a targeted drug delivery system comprising a biogradable polymer of PEG conjugated poly-glutamic acid (p3, line 29-30) covalently linked to a bioactive drug according to the formula (V-Q)n-P-(Q-A)m (col 8, line 5-25). Russell-Jones et al. teach a targeting moiety V is a non-peptide compound of vitamin B12 analog (col 4, line 5-15), P is a biogradable polymer of PEG conjugated poly-glutamic acid (p3, line 29-30), A is a polypeptide hormone, interleukin, interferon (the elected species) or other bioactive polypeptide (col 4, line 46-58), and Q is a covalently bond or a spacer (col 3, line 8-10), reading on the elected species of interferon in claim 2.
With respect to claim 16, Russell-Jones et al. teach the drug composition further 
One of ordinary skill in the art would have been taught to combine the teachings (Ding et al. in view of Sanna et al. and Wang et al.) with Russell-Jones’s pharmaceutically acceptable carrier or excipient because Ding et al. in view of Sanna et al. and Wang et al.teach a pharmaceutical composition comprising a targeted drug polymer carrier conjugate and Russell-Jones et al. teach formulation of a pharmaceutically acceptable carrier or excipient together with a drug polymer carrier conjugate for suitable dosage form (col 9, line 35-40; claim 30). The combination would have reasonable expectation of success because the references teach a targeted PEG-conjugated poly-glutamic acid polymer for drug delivery.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


16-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631